DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2004/0069895) (Pham) in view of Rahamat et al. (US 2018/0257790) (Rahamat) and Kohli (US 2011/0048637), with claim 2 further taken in view of evidence by Heatcon Composite Systems.
The examiner has provided the non-patent literature document, Heatcon Composite Systems. The citation of prior art in the rejection refers to the provided document. 
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 1 and 9, Pham teaches an aircraft panel structure having a composite surface with lightning strike protection ([0005]) (corresponding to a composite material). The aircraft panel assembly includes a panel core, the panel core is a honeycomb core ([0011]) (corresponding to a honeycomb core). 
	The panel core is covered with a plurality of layers of pre-preg materials and filler plies forming an internal layer of plies ([0011]) (corresponding to a first skin material disposed on one surface of the honeycomb core to be bonded to the honeycomb core; a second skin material disposed on an opposite surface of the honeycomb core from the one surface to be bonded to the honeycomb core). 
corresponding to a lightning protection disposed on an opposite surface of the second skin material from a surface of the second skin material). An inner adhesive layer is  positioned between the panel core and the first layer of pre-preg material ([0011]; FIG. 2) (corresponding to the surface of the second skin material is bonded to the honeycomb core).
	The panel structure further includes a periphery pre-preg layer 46 and a periphery adhesive layer 48 to further protect the metal foil layer 38 and prevent delamination or damage to the metal foil layer 38 ([0013]). FIG. 2, provided below, teaches the adhesive layer 48 (i.e., resin material) is disposed on the metal foil layer 38 opposite the pre-peg layers 30 surrounding the panel core 28; the adhesive layer 48 extends past a tip of the end portion of the panel core and is not present in a neighboring portion of the tip of the end portion of the panel core 28 (corresponding to a resin material disposed on an opposite surface of the lightning protection mesh from a second skin material side, wherein the resin material extends past a tip of an end portion of the honeycomb core, and wherein the resin material is not disposed in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb core). FIG. 2 further teaches the end portion of the panel core 28 is chamfered so as to be inclined toward the metal foil layer 38 attached to the pre-peg layers 30 (corresponding to the end portion of the honeycomb core is chamfered so as to be inclined toward the second skin material side).
	Pham does not explicitly teach (1) the metal foil layer is mesh and (2) the adhesive layer 48 is a resin material, as presently claimed.
corresponding to a lightning protection mesh). Rahamat further teaches the metallic foil is designed to be ultra-thin, very light weight, and have very low resistivity; as a result very low weight to conductivity ratios is achieved ([0028]). The foil is used to protect an aircraft from lightning strikes of a significant magnitude while allowing the aircraft manufacturer to produce a lighter weight and more efficient aircraft ([0028]).
	In light of the motivation of Rahamat, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the metal foil layer of Pham to be the metallic foil of Rahamat, in order to provide a metal foil layer that is ultra-thin, very light weight, has very low weight to conductivity ratios and protects the aircraft panel from lightning strikes of a significant magnitude while maintaining a low weight.
	With respect to (2), Kohli teaches a thermosetting adhesive composition formed from an epoxy resin and is useful for forming adhesive films that can bond composite/metal/honeycomb structures (Abstract) (corresponding to a resin material). The thermosetting adhesive composition has higher toughness and high temperature shear properties ([0016]).
	In light of the motivation of Kohli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the adhesive layer 48 of Pham to be the thermosetting adhesive film of Kohli, in order to provide an adhesive film having high toughness and high temperature shear properties, and thereby arriving at the presently claimed invention. 

    PNG
    media_image1.png
    474
    1081
    media_image1.png
    Greyscale
In reference to claim 2, Pham in view of Rahamat and Kohli teaches the limitations of claim 1, as discussed above. Pham teaches an inner adhesive layer, such as a film adhesive BMS 5-129, is positioned between the panel core 28 and the first layer of pre-peg materials.
	In light of the disclosure of Pham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have an inner adhesive layer of BMS 5-129 on each outer surface in contact with the first layer of pre-preg materials, in order to bond the first layer of the pre-preg material to each outer surface of the panel core (corresponding to a first film adhesive bonding the first skin material to the honeycomb core is disposed between the first skin material and the honeycomb core, a second film adhesive bonding the second skin material to the honeycomb core is disposed between the second skin material and the honeycomb core). Given that the inner adhesive layers are BMS 5-129, it is clear the inner adhesive layers have a weight of 0.060lb/ft2 as evidence by Heatcon Composite Systems p. 2 Table of Adhesive Film. 
	Pham further teaches an outer surface skin 44 is applied onto the metal foil layer 38, wherein the periphery adhesive layer is positioned between the metal foil layer and the outer surface skin ([0013]). The outer surface skin comprises a layer of adhesive ([0013]) corresponding to a fourth film adhesive is disposed in the neighboring portion of the resin material).
	Kohli teaches a thermosetting adhesive composition formed from an epoxy resin and is useful for forming adhesive films that can bond composite/metal/honeycomb structures (Abstract) (corresponding to a resin material). The thermosetting adhesive composition has higher toughness and high temperature shear properties ([0016]). The adhesive film has a weight of from 0.02 to 0.15 ([0053]) and is 0.05 psf in example 5 ([0085]).
	In light of the motivation of Kohli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to modify the layer of adhesive in the outer surface skin of Pham to be the thermosetting adhesive film of Kohli, in order to provide an adhesive film having high toughness and high temperature shear properties, and thereby arriving at the presently claimed invention. 
	Give that the inner adhesive layers (i.e., first film and second film) are BMS 5-129, each having a weight of 0.060lb/ft2 and the adhesive layer of the outer surface skin (i.e., fourth film) has a weight of 0.02 to 0.15 psf and more specifically 0.05 psf, it is clear the adhesive layer of the outer surface skin has a lower basis weight than the inner adhesive layers (corresponding to a fourth film adhesive having a lower basis weight than the first film adhesive and the second film adhesive). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rahamat and Kohli as applied to claim 1 above, and further in view of SynSkin® Handling Procedures (Loctite).
The examiner has provided the non-patent literature document, Loctite. The citation of prior art in the rejection refers to the provided document.
In reference to claim 8, Pham in view of Rahamat and Kohli teaches the limitations of claim 1, as discussed above. Pham further teaches an outer surface skin 44 applied onto the metal foil layer 38 for protective purposes, the periphery adhesive layer 48 is positioned between the metal foil layer 38 and the outer surface skin 44 ([0013]) (corresponding to a film is disposed on an opposite surface of the resin material from the lightning protection mesh).
	Pham in view of Rahamat and Kohli does not explicitly teach the outer surface skin has irregularities on a surface thereof, as presently claimed. However, Pham teaches the outer surface skin comprises Loctite Synskin ([0013]).
	Loctite teaches SynSkin is a lightweight film product consisting of a thin resin layer supported by a nonwoven scrim (Applying SynSkin, p. 1). Loctite further teaches it is important to remove air between the tool and the SynSkin to optimize surface appearance, a perforated interleaf (i.e., a film having irregularities on a surface thereof) is applied on the SynSkin to ensure the SynSkin is evenly debulked (Debulking SynSkin onto Tool, p. 2).
	In light of the motivation of Loctite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a perforated interleaf on the outer surface skin of Pham in view of Rahamat and Kohli, in order to ensure the outer surface skin is evenly debulked.
Response to Arguments
In response to amended claim 1, the previous Claim Objections are withdrawn from record.

In response to amended claim 1, which recited a composite material comprising a resin material disposed on an opposite surface of a lightning protection mesh from a second skin material side, “wherein the resin material extends past a tip of an end portion of the honeycomb 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784